Case 1:20-cv-01422-SEB-MPB Document 1 Filed 05/18/20 Page 1 of 4 PageID #: 1

                                                       1:20-cv-01422-SEB-MPB


                                                                          FILED
                                                                    9:17 am, May 18, 2020
                                                                    U.S. DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF INDIANA
                                                                     Roger A.G. Sharpe, CLERK
Case 1:20-cv-01422-SEB-MPB Document 1 Filed 05/18/20 Page 2 of 4 PageID #: 2
Case 1:20-cv-01422-SEB-MPB Document 1 Filed 05/18/20 Page 3 of 4 PageID #: 3
Case 1:20-cv-01422-SEB-MPB Document 1 Filed 05/18/20 Page 4 of 4 PageID #: 4
